Sir, allow me first of all to congratulate you
upon your election to the high office of President of the forty-first session of
the General Assembly. I am convinced that its work will benefit from your
experience and knowledge.
At the beginning of this session of the General Assembly, the future of the East-West relations is a central concern in all corners of the globe.
The future of East-West relations encompasses the decisive questions of our
times: war or peace, disarmament or continued arms race, peaceful co-operation or
confrontation, mutual confidence or distrust. The East-West relationship largely
determines the international climate and indeed sets limits to what can be achieved
also in other areas which are in urgent need of attention, such as the North-South
relationship and the global challenges of development, environment, trade and
finance. These are questions of fundamental importance to the future of mankind,
which we cannot afford to go on neglecting. Also for this reason we need a new
beginning in East-West relations which can liberate energies and resources.
Achievements that have already been made must therefore be carefully protected
and preserved, such as the anti-ballistic missile Treaty, which indeed plays a
vital role.
The Geneva negotiations are of fundamental importance to the future of East-West relations. They must give us the answer to the key question of whether it will be possible to turn the tide of the arms race. Without real progress in the field of disarmament and arms control, our efforts at dialog and co-operation in other areas will be seriously limited.
So far, we have not seen tangible results in the form of any decisive progress in arms negotiations. Prom the Norwegian side we have wholeheartedly endorsed the broad aim of the Geneva negotiations, which should be conducted with a view to
"... preventing an arms race in space and terminating it on earth by limiting and reducing nuclear arms and strengthening strategic stability ..."
This very promising result of last year's summit meeting between President Reagan and General Secretary Gorbachev is an agreement on broad objectives that it is essential for us to retain.
The Helsinki process now sorely needs a vitamin injection and new impetus to become a positive, dynamic factor in East-West relations. The breakthrough at the Stockholm Conference announced today is not only an important achievement, but also has a potential for further progress. If we now experience an improved atmosphere in the vital area of arms control and disarmament, it could mark a historic moment.
In Stockholm, a new generation of confidence and security building measures have been adopted, and major concessions have been given - concessions that will lead to reduced risks, and to greater openness and predictability all over Europe.
But we need higher aspirations. Regularity in the political dialog at the highest level between the super-Powers is an imperative for stability and predictability in East-West relations. Pending questions that hamper a new summit now urgently need solutions to pave the way for new agreements in Geneva.
The work undertaken in multilateral disarmament forums is also of crucial importance, both as an expression of wide public concern and for negotiating global disarmament agreements. The nuclear test ban issue remains a vital question. Efforts here should be further intensified. It is our hope that this session of the General Assembly will contribute to expediting the work of the Conference on Disarmament in order to reach agreement cm a comprehensive test ban.
It still has not been possible to reach agreement on a treaty banning chemical weapons, although important progress has been made. Indecent use of these abhorrent weapons underlines the need to eradicate them once and for all. As we work towards an end to the arms race on earth, we must at the same time seek to prevent a spread of the arms race into outer space. It is our firm belief that outer space must be reserved for peaceful purposes exclusively. We fully support the efforts to that end in the United Nations and in the Conference on Disarmament. The irrationality of the arms race is most amply demonstrated by the global imbalance between the resources spent on armaments and what is devoted to development. This fundamental problem should indeed be a matter of concern for the entire world community. Norway, therefore, supports the idea of holding the United Nations conference on disarmament and development as soon as possible.
Last year the fortieth anniversary of the United Nations was solemnly commemorated in this Assembly Hall. Political leaders from all over the world came here to pay a tribute to the Organization. It was seen as an expression of support for multilateralism as a basic concept and working method in international affairs.
Past experience has shown us that there is no alternative to global co-operation in the striving for peace and security, for economic and social development and for the protection of human rights.
In spite of the many pledges made in this Hall last year, the political and economic problems on the agenda of the United Nations persist, and in the past year there has been hardly any progress on major issues before the Organization. In addition, the United Nations itself has for some time now experienced severe financial problems caused by significant withholdings of assessed contributions on the part of several Member states. These withholdings, together with the lack of budgetary discipline, in fact threaten seriously to undermine the viability of the United Nations.
The Norwegian Government is deeply committed to multilateralism and to a strong United Nations; and the objective need of the world community is greater today than it was when the Organization was created 41 years ago.
The financial crisis is the manifestation of a fundamental crisis of credibility which has been festering for some time. There has been a widespread and deepening loss of confidence in the United Nations on the part.of many Member States and their publics that believe that the Organization is not sufficiently effective in meeting its original objectives or in serving the interests of its Members.
Even the strongest champions of the United Nations - countries like Norway and many others - must now concede that these concerns have some validity. The political and economic issues on the agenda of the United Nations persist. Its budget is burdened by unnecessary duplication and overlapping of functions, and the budgetary process lacks the discipline required to evoke the full support of all Member States.
The task of renewing the effectiveness of the United Nations is basically political in nature. It requires that Member States manifest the political will to place the financing of the Organization on a viable basis and provide the Secretary-General with the mandate and the support he needs to carry out the major organization, staffing and budget changes which will reduce costs, improve effectiveness and restore confidence. At this forty-first session we have a unique opportunity to do exactly that. It is an opportunity we must not miss.
We have before us the report of the Group of High-Level intergovernmental Experts - the Group of 18 - established last year by unanimous decision of the General Assembly to examine and suggest improvements in the Organization's administration and finances. The Norwegian Government fully supports these recommendations and urges the Assembly to approve them in their entirety.
These recommendations are only the beginning of a reform process in the United Nations, a process which will be painful and which will necessarily take time. It is essential that this transformation be allowed to take place in an orderly and responsible manner, and that Member States indeed co-operate closely with the Secretary-General in the difficult task he faces in implementing these changes.
Earlier this year, for the first time in the history of the United Nations, attention was focused on the economic and social problems of one single continent. The special session on the critical situation in Africa was an important element in the United Nations efforts to assist African countries in surmounting their grave economic and ecological crisis.
Based on the thorough preparations made by the Organization of African Unity and its member States, the special session adopted unanimously a program of action for African economic recovery and development for 1986-1990.
We managed to set up a common point of reference, where the mutual commitments . of Africa and the international community are elaborated. The consensus that was reached on this document must be seen as a notable achievement. However, the final evaluation of that session can only be made in the future. The follow-up action must be pursued energetically on the national, regional and international levels.
We witness, with respect and admiration, the valiant efforts undertaken-by African countries to initiate new economic policies. However, interdependence is today a living reality. The African countries will succeed only if the international community agrees to complement these efforts with new and increased assistance.
Norway pledges its full and continued suppoit to the African development efforts.
One area where the United Nations has a special responsibility and where we hope that the Organization may play a decisive role is the question of South Africa and Namibia.
The situation in South Africa has reached an explosive stage. The black majority is no longer willing to tolerate the aggressive apartheid system and is demanding the obvious right to be treated as equal citizens with full political rights. Instead of addressing these legitimate demands, the South African Government has once again resorted to the desperate means of declaring a state of emergency and detaining hundreds of apartheid opponents. This policy will only lead to prolonged suffering and bloodshed in South Africa.
The dramatic events should not make us forget that South Africa continues its illegal occupation of Namibia, in violation of Security Council resolution 435 (1978). This issue was dealt with extensively at last week's special session on Namibia, and I should like to repeat our demand to the South African Government
to agree to the implementation of the United Nations plan for Namibia without any further delay.
The policy of trying to abolish apartheid through a dialog with the South African Government has been tried repeatedly without success. In its recent report for the Commonwealth eminent persons group draws the depressing conclusion that the South African Government does not seen to be prepared for a genuine dialog with the opposition and that outside pressure is essential for any prospect of peaceful change. My Government strongly supports these conclusions. Some countries, even so, continue to argue against sanctions, on the ground that sanctions will create increased suffering for the blade population and cause economic difficulties for the neighboring countries of South Africa. We do not underestimate those difficulties. But, even though sanctions may cause hardships in the short run, representative black leaders argue that that is preferable to the prolonged suffering that apartheid implies. We think it is wise to listen to those leaders. In fact, we feel there is an obligation to do so. The Norwegian Government therefore urges the Security Council to impose comprehensive mandatory sanctions against South Africa. We also propose that the United Nations prepare a contingency plan for assistance to South Africa's neighbors in the event of South African reprisals against those countries.
Norway has repeatedly advocated comprehensive, mandatory sanctions against South Africa. I take this opportunity to urge those countries that still oppose sanctions to reassess their attitude.
The absence of binding sanctions should not be used as a pretext for failing to act against apartheid. Measures by individual countries or groups of countries are also important, in order to signal disapproval of apartheid and express solidarity with those who work for changes in South Africa.
My Government believes that an effective oil embargo would be an important measure against South Africa. For that reason we were pleased to host a United Nations seminar on the oil embargo in Oslo in June this year, in preparation for the United Nations World Conference on Sanctions against Racist South Africa, held in Paris. The proposal to set up an international monitoring mechanism on the supply of oil to South Africa was included in the Final Declaration of the Paris Conference, and we hope that the Security Council will be able to support this idea, with a view to achieving an effective oil embargo against South Africa.
In addition to the measures contained in the Nordic program of Action, Norway has adopted a number of unilateral measures. My Government is now preparing a bill on an economic boycott of South Africa, a bill which is expected to be decided upon by the Norwegian Parliament this autumn. In this way we want to make our contribution to bringing about a South Africa with equal rights and opportunities for all. He also hope to inspire other countries to follow suit, to increase the total international pressure against apartheid.
Time is running out for peaceful solutions. If apartheid is not abolished soon, the whole region of southern Africa may explode in a bloody upheaval. I appeal to every nation to move forward in taking effective action against apartheid.
From this rostrum world leaders have rightly been warning of the threats to the survival of mankind caused by existing nuclear arsenals, regional conflicts and failures of the development process.
Interdependence is becoming the dominant characteristic of the whole range of issues relating to development. It encompasses broad security concerns, environmental and ecological issues, and economic and cultural relations. There is also the geographical dimension of interdependence, regionally and globally. The nuclear accident at Chernobyl highlighted the awesome problems we shall face across the borders in the event of a nuclear disaster occurring in any one country. The rapid population growth in many countries is creating migration patterns which strain both national and cross-national systems. In the trade aid financial area we see the mutual dependence of creditors and debtors, as well as the vital .link between a non-protectionist trade regime and the ability of debtor countries to meet their debt obligations and generate the necessary resources for their own development.
his is really the essence of the North-South dialog: how the growing inter-linkages between issues and interdependence between nations create an increasing number of problems that transcend national systems and require solutions of a global nature. The need for a global approach is clear, but it does not mean that all problems have to be negotiated and solved simultaneously. What it means is that global perspectives must permeate all the processes and the work we are engaged in, and that this is becoming more and more urgent. Protection of the environment and development are essential and mutually reinforcing goals. This requires that environmental considerations be built into development projects ~ t the earliest possible stage. Otherwise, they will not be economically sustainable.
In recent years the world has become increasingly aware that the negligence of interactions between the environment and development is already seriously threatening the ability of the planet to sustain life for present and future generations. The threats of war and regional conflicts are the concern of us all, but so also are critical life support systems that are now at stake. The world Commission on Environment and Development, which is to report to the General Assembly next year, is convinced that these new imperatives can be seriously addressed only by defining the goals of economic activity in terms of sustainable development.
Sustainable development will require a recovery from the economic stagnation of recent years and indeed a new era of growth in the world economy. But it cannot be a repetition of the non-sustainable development patterns of the past decades, which resulted in the development crisis of the 1980s. A new era of growth must be built on new patterns of the development and on a unification of ecology and economics.
The earth is one, but the world of man is not. Mankind shares a common origin and a common future. Short-sighted self-interest has misled the human race to over-exploitation of the troubled planet. We have been heavily overdrawing the account which nature opened for us. But the unsustainable trends can be rectified. We must formulate and adopt new strategies to secure a sustainable common future.
The opportunities are in fact there. Now it is time for us to act.

